DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with Austin J. Kim on February 17, 2022.

Please amend the applicant as follows:

4.	Claims 1 and 11 have been amended.
5.	Claims 2, 5-10, 12, 15-16, and 23-26 have been canceled.

Claim 1, (Currently Amended) A method, comprising: 
, 
wherein the RAN-UE identifier is a RAN UE N2AP ID;
producing, by the second AMF, an AMF-UE identifier, the AMF-UE identifier configured to identify the UE for the second AMF, 
wherein the AMF-UE identifier is an AMF UE N2AP ID;
selecting, by the second AMF, a transport network layer association (TNLA) link to the RAN; and
sending, by the second AMF, the AMF-UE identifier to the RAN via the TNLA link.

Claim 11, (Currently Amended) An apparatus, comprising:
a receiver configured to receive a radio access network (RAN)-user equipment (UE) identifier from a first access and mobility management function (AMF), the RAN-UE identifier configured to identify a UE for a RAN, 
wherein the RAN-UE identifier is a RAN UE N2AP ID;
at least one processor configured to:
produce an AMF-UE identifier, the AMF-UE identifier configured to identify the UE for a second AMF, 
wherein the AMF-UE identifier is an AMF UE N2AP ID; and
select a transport network layer association (TNLA) link to the RAN; and
a transmitter configured to:
 via the TNLA link.

Allowable Subject Matter
6.	Claims 1, 4, 11, 14 are allowed.
7.       The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the closest prior art of record, Faccin (US 10,264,506) teaches a method, comprising: 
receiving, by a second access and mobility management function (AMF), a radio access network (RAN)-user equipment (UE) identifier from a first AMF, the RAN-UE identifier configured to identify a UE for a RAN, 
However, Faccin alone or in combination fails teaches or fairly suggest;
wherein the RAN-UE identifier is a RAN UE N2AP ID;
producing, by the second AMF, an AMF-UE identifier, the AMF-UE identifier configured to identify the UE for the second AMF, 
wherein the AMF-UE identifier is an AMF UE N2AP ID;
selecting, by the second AMF, a transport network layer association (TNLA) link to the RAN; and
sending, by the second AMF, the AMF-UE identifier to the RAN via the TNLA link..

Dependent claims 4 and 14 are allowable for the same reason as set forth above.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641